 Case 1:19-cv-00898-RSK ECF No. 12, PageID.2417 Filed 03/22/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



KATHY S. DILLON,

               Plaintiff,

v.                                                            Case No. 1:19-cv-898
                                                              Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her application for disability insurance benefits (DIB).

               Plaintiff filed an application for DIB on February 2, 2018, alleging a disability onset

date of November 6, 2015. PageID.36. Plaintiff identified her disabling conditions as: tarsal

tunnel syndrome; status post right ankle fracture ORIF [open reduction and internal fixation];

tinnitus; neurosis with generalized anxiety disorder; depression; post-traumatic stress disorder

(PTSD); migraines; multi level severe degenerative disc disease syndrome; and irritable, easily

agitated and societal anxiety. PageID.227. Prior to applying for DIB, plaintiff completed two years

of college and had past employment as a security officer, PageID.47. An administrative law judge

(ALJ) reviewed plaintiff’s application de novo and entered a written decision denying benefits on

April 22, 2019. PageID.36-48. This decision, which was later approved by the Appeals Council,

has become the final decision of the Commissioner and is now before the Court for review.



                                                 1
 Case 1:19-cv-00898-RSK ECF No. 12, PageID.2418 Filed 03/22/21 Page 2 of 14




               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
 Case 1:19-cv-00898-RSK ECF No. 12, PageID.2419 Filed 03/22/21 Page 3 of 14




(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Although the ALJ found that plaintiff was not disabled at the fourth step of the

evaluation, she continued to the fifth step. At the first step, the ALJ found that plaintiff had not

engaged in substantial gainful activity since her alleged onset date of November 6, 2015, and met

the insured status requirements of the Social Security Act through June 30, 2017. PageID.38. At

                                                 3
 Case 1:19-cv-00898-RSK ECF No. 12, PageID.2420 Filed 03/22/21 Page 4 of 14




the second step, the ALJ found that through the date last insured, plaintiff had severe impairments

of degenerative disc disease with radiculopathy, degenerative joint disease, right ankle fracture

status-post ORIF, migraine headaches, and cubital and tarsal tunnel syndrome. Id. At the third

step, the ALJ found that through the date last insured, plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.40.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that,
       through the date last insured, the claimant had the residual functional capacity to
       perform light work as defined in 20 CFR 404.1567(b) except she can frequently
       handle. She can occasionally balance, climb ramps/stairs, stoop, kneel, crouch,
       crawl, and push/pull with the lower extremities. There will be no ladders, ropes or
       scaffolds, dangerous moving machinery, or exposure to loud noise above level 3.

PageID.41.

               The ALJ also found that through the date last insured, plaintiff was capable of

performing past relevant work as a security officer. PageID.47. This work did not require the

performance of work-related activities precluded by plaintiff’s residual functional capacity (RFC).

Id.

               Although the ALJ found that plaintiff was not disabled, she continued to the fifth

step where she found that plaintiff could perform a range of light occupations in the national

economy. Specifically, the ALJ found that through the date last insured, plaintiff could perform

the requirements of: guard, chief (58,000 skilled jobs); manager, internal security (51,000 skilled

jobs); and, guard, security (54,000 semi-skilled jobs). PageID.47-48. Accordingly, the ALJ

determined that plaintiff was not under a disability, as defined in the Social Security Act, from

November 6, 2015 (the alleged onset date) through June 30, 2017 (the date last insured).

PageID.48.

                                                4
 Case 1:19-cv-00898-RSK ECF No. 12, PageID.2421 Filed 03/22/21 Page 5 of 14




               III.   DISCUSSION

               Plaintiff raised four issues on appeal.

               A. The ALJ’s RFC finding failed to comply with 20 C.F.R. §
               404.1520(c) in addressing the opinions of plaintiff’s treating
               physician and psychologist.

               RFC is a medical assessment of what an individual can do in a work setting in spite

of functional limitations and environmental restrictions imposed by all of his medically

determinable impairments. 20 C.F.R. § 404.1545. It is defined as “the maximum degree to which

the individual retains the capacity for sustained performance of the physical-mental requirements

of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2, § 200.00(c). The ALJ determines the RFC “based

on all the relevant medical and other evidence in [the claimant’s] case record.” 20 C.F.R. §

404.1520(e).

               Plaintiff contends that the RFC is flawed because the ALJ failed to properly address

the opinions of plaintiff’s physicians and psychologists. For claims filed after March 17, 2017,

the regulations provide that the Social Security Administration (SSA) “will not defer or give any

specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s).” 20 C.F.R. § 404.1520c(a). Now, the SSA “will articulate in

our determination or decision how persuasive we find all of the medical opinions and all of the

prior administrative medical findings in [the claimant’s] record.” 20 C.F.R. § 404.1520c(b). In

addressing medical opinions and prior administrative medical findings, the ALJ will consider the

following factors: (1) supportability; (2) consistency; (3) relationship with the claimant; (4)

specialization; and (5) other factors. See 20 C.F.R. § 404.1520c(c)(1)-(5).

               The most important factors which the ALJ considers in evaluating medical opinions

are “supportability” and “consistency”:



                                                 5
    Case 1:19-cv-00898-RSK ECF No. 12, PageID.2422 Filed 03/22/21 Page 6 of 14




         Therefore, we will explain how we considered the supportability and consistency
         factors for a medical source’s medical opinions or prior administrative medical
         findings in your determination or decision. We may, but are not required to, explain
         how we considered the factors in paragraphs (c)(3) through (c)(5) of this section,
         as appropriate, when we articulate how we consider medical opinions and prior
         administrative medical findings in your case record.

20 C.F.R. § 404.1520c(b)(2).1 If the ALJ finds that two or more medical opinions “are both equally

well-supported and consistent with the record but are not exactly the same,” the ALJ must

articulate what factors were most persuasive in differentiating the opinions. 20 C.F.R. §

404.1520c(b)(3) (internal citations omitted).

                  In addition, the new regulations recognize that “[b]ecause many claims have

voluminous case records containing many types of evidence from different sources, it is not

administratively feasible for us to articulate in each determination or decision how we considered

all of the factors for all of the medical opinions and prior administrative medical findings in your

case record.” 20 C.F.R. § 404.1520c(b)(1). Thus, “when a medical source provides multiple

medical opinion(s) or prior administrative medical finding(s), we will articulate how we

considered the medical opinions or prior administrative medical findings from that medical source

together in a single analysis using the factors listed in paragraphs (c)(1) through (c)(5) of this

section, as appropriate.” Id. “We are not required to articulate how we considered each medical

opinion or prior administrative medical finding from one medical source individually. Id.




1
   The regulations explain “supportability” in the following terms: “The more relevant the objective medical evidence
and supporting explanations presented by a medical source are to support his or her medical opinion(s) or prior
administrative medical finding(s), the more persuasive the medical opinions or prior administrative medical finding(s)
will be.” 20 C.F.R. § 404.1520c(c)(1).

   The regulations explain “consistency” in the following terms: “The more consistent a medical opinion(s) or prior
administrative medical finding(s) is with the evidence from other medical sources and nonmedical sources in the
claim, the more persuasive the medical opinion(s) or prior administrative medical finding(s) will be.” 20 C.F.R. §
404.1520c(c)(2).

                                                          6
    Case 1:19-cv-00898-RSK ECF No. 12, PageID.2423 Filed 03/22/21 Page 7 of 14




                  1.        Anthony Melanakos, M.D.

                  The ALJ addressed Dr. Melanakos’ opinions as follows:

                 The undersigned found the medical opinion from August 2012 by Dr.
         Anthony Melonakos, the surgeon for the claimant’s fracture repair of the right
         ankle, unpersuasive. Dr. Melonakos proposed permanent disability due to the right
         foot with corresponding numbness and intermittent pain. Associated limitations
         included stand/walk 1-3 hours, drive 1-3 hours, overhead work 1-3 hours, lift/carry
         1-3 hours, sit 8-12 hours, and other posturals no limitation [sic]. Other limitations
         were grasping, pinching, fine manipulation and keyboarding at 6-8 hours,
         pushing/pulling 1-3 hours and foot controls 1-3 hours (Ex. 9F/1/2). However, the
         doctor did not support his findings with any corresponding medical evidence. His
         opinion also fell outside the period in question. The larger medical evidence,
         especially those imaging records showing healed malleolar fractures status-post
         ORIF (Ex. 1F/2), 5/5 (normal) muscle strength, normal reflexes, and ability for
         normal ambulation (Ex. 1F/51/53; 3F/554/557) did not support this conclusion. In
         the upper extremities, there was evidence of normal power in the hands/arms,
         normal upper extremity sensory/motor function, and periods of no joint pain or
         swelling (Ex. 3F/556/557/569/571) did not support his conclusions. Further, the
         claimants stated daily activities (i.e., shopping, chores, walking, driving) were not
         consistent with the stated limitations.

PageID.46.

                  The Court concludes the ALJ properly reviewed Dr. Melanakos’ opinion by

considering supportability and consistency. In this regard, the ALJ noted that the doctor’s opinion

(August 2012) fell outside of the relevant time period, predating plaintiff’s alleged disability onset

date (November 2015) by more than three years. Accordingly, plaintiff’s claim of error is denied.

                  2.        Department of Veterans Affairs (VA) Psychologists

                  Plaintiff briefly addresses opinions issued by Michael Ransom, Ph.D. and Steven

Pendziszewski, Psy.D. With respect to Dr. Ransom, plaintiff cites an examination conducted on

August 14, 2013 (PageID.1938-1940) (Exh, 4F/20-22).2 Plaintiff states that

         In 2013, Dr. Ransom opined that Ms. Dillon’s mental health symptoms would cause
         occupational or social impairment with occasional decreased work efficiency and
         an intermittent inability to perform occupational tasks. (PageID.1939-40) Although

2
 The Court notes that Dr. Ransom performed an initial evaluation of plaintiff on August 14, 2013, with an “entry
date” in the record of October 10, 2013. Plaintiff refers to the evaluation date, while defendant refers to the entry date.

                                                            7
 Case 1:19-cv-00898-RSK ECF No. 12, PageID.2424 Filed 03/22/21 Page 8 of 14




       she had not been formally diagnosed with PTSD, her treating psychologist clearly
       opined her symptoms would impact her ability to consistently sustain work related
       activity.

Plaintiff’s Brief (ECF No. 9, PageID.2386).           With respect to Dr. Pendziszewski, plaintiff

acknowledged that his opinion would not be considered pursuant to 20 C.F.R. § 404.1520b(c), but

contends that the ALJ failed to address the doctor’s “multiple findings based on Plaintiff’s history.”

Id. at PageID.2386.

               Defendant states that the ALJ considered these opinions, pointing out that the ALJ

reasonably concluded that the evidence did not support a finding of a severe mental impairment

because it was inconsistent with plaintiff’s failure to consistently pursue mental health counseling

during the relevant period. Defendant’s Brief (ECF No. 10, PageID.2403). The ALJ found that

for reasons discussed in the opinion, “the claimant’s medically determinable mental impairments

of depression, anxiety and PTSD, considered singly and in combination, did not cause more than

minimal limitation in the claimant's ability to perform basic mental work activities and were

therefore nonsevere.” PageID.39. In reaching this conclusion, the ALJ reviewed plaintiff’s

records from before her alleged onset date (including Dr. Ransom’s records from 2013 (Exh. 4F/20

et seq.)) and more than a year after her date last insured:

               As it relates to the claimant’s mental health and associated depression,
       anxiety and post-traumatic stress disorder (PTSD) during the relevant period, in
       October 2013, the claimant received a diagnosis for moderate depression and
       anxiety but was not on prescribed treatment (Ex. 4F/21). Similarly, in December
       2013, prior to the AOD, the claimant was diagnosed other specified depressive
       disorder, other specified trauma-and-stress related disorder, yet she declined mental
       health treatment (Ex. 1F/134; 3F/134). In January 2014, the claimant’s assessed
       PTSD was reportedly “stable” and her depression was mild in August 2015 (Ex.
       1F/66/113; 3F/53). In January 2016, her diagnoses included PTSD, depression, and
       anxiety. However, the claimant declined mental health follow-up treatment (Ex.
       1F/33; 3F/62). In November 2016, the claimant denied any current anxiety
       symptoms and her depressive symptoms were reportedly mild, although she stated
       she was willing to follow-up with mental health treatment. She appeared alert,
       oriented and had intact insight despite a dysthymic mood with tearfulness (Ex.

                                                  8
 Case 1:19-cv-00898-RSK ECF No. 12, PageID.2425 Filed 03/22/21 Page 9 of 14




        3F/598/600). By December 2016, treatment notes indicated she cancelled mental
        health appointments and once again declined treatment stating she did not believe
        psychotherapy would be beneficial (Ex. 3F/587). In May 2017, a PTSD screening
        was negative. She was alert and attentive in January 2018 (Ex. 3F/471). Ultimately,
        from the alleged onset date until the date last insured, the claimant declined mental
        health treatment. She was not on prescribed treatment, involved in individual or
        group therapy/counseling, and there were no psychiatric hospitalizations or
        recurrent emergency room visits relating to her mental health. The claimant
        testified that she relied on “faith” rather than medical treatment.

PageID.45.

                The ALJ further found that:

                The fact that she frequently declined mental health treatment suggests her
        mental symptoms are not severe or limiting. She also testified she could lift/carry
        up to 40 pounds and she can walk a football field in length, which would not
        reasonably preclude light exertion work. Although alleged, the record does not
        support the frequency or duration of her alleged migraine headaches. Her daily
        activities do not suggest that her memory or focus are more than mildly impaired.
        The undersigned also considered the claimant's activities of daily living in
        evaluating her residual functional capacity. Yet [sic] she can drive a car, shop alone
        in stores, do light chores with breaks, perform personal care tasks, cook and do
        laundry. All these activities require some degree of movement or mental function,
        which points to continued abilities to function at a greater degree than alleged.

PageID.46.

                Based on the record, the ALJ reasonably concluded that, through the date last

insured, plaintiff’s mental impairments did not affect her RFC. In addition, defendant points out

that Dr. Pendziszewski’s evaluation was performed in October 2018, over one year after plaintiff’s

insured status expired (PageID.2276). Defendant’s Brief at PageID.2403. As plaintiff recognized,

this evaluation was not relevant. “[I]nsured status is a requirement for an award of disability

insurance benefits.” Garner v. Heckler, 745 F.2d 383, 390 (6th Cir.1984). Since plaintiff’s insured

status for purposes of DIB expired on June 30, 2017, plaintiff cannot be found disabled unless she

can establish that a disability existed on or before that date. Id. To the extent that plaintiff contends




                                                   9
Case 1:19-cv-00898-RSK ECF No. 12, PageID.2426 Filed 03/22/21 Page 10 of 14




the doctor’s opinion reflects plaintiff’s medical history, the ALJ properly relied on plaintiff’s

contemporaneous medical history of record. Accordingly, plaintiff’s claim of error is denied.

               B. The ALJ failed to follow SSR 96-3p when she did not consider
               plaintiff’s affective disorders and PTSD “severe” impairments
               or consider the effects of plaintiff’s mental illness in plaintiff’s
               RFC as required by Social Security Ruling (SSR) 96-8p.

               The ALJ did not classify any of plaintiff’s mental impairments as “severe

impairments” at step two. PageID.39. Nevertheless, the ALJ addressed the impact of plaintiff’s

alleged mental impairments on her RFC. A “severe impairment” is defined as an impairment or

combination of impairments “which significantly limits your physical or mental ability to do basic

work activities.”   20 C.F.R. § 404.1520(c). Upon determining that a claimant has one severe

impairment the ALJ must continue with the remaining steps in the disability evaluation. See

Maziarz v. Secretary of Health & Human Servivces, 837 F.2d 240, 244 (6th Cir. 1987). Once the

ALJ determines that a claimant suffers from a severe impairment, the fact that the ALJ failed to

classify a separate condition as a severe impairment does not constitute reversible error. Maziarz,

837 F.2d at 244. An ALJ can consider such non-severe conditions in determining the claimant’s

residual functional capacity. Id.

               Here, the ALJ considered both plaintiff’s severe and non-severe impairments in

evaluating her RFC. As discussed, supra, this included plaintiff’s mental impairments.

PageID.45-46. Where the ALJ considered a claimants severe and non-severe impairments in the

remaining steps of the sequential evaluation, the fact that some of the claimant’s impairments were

not deemed to be severe at step two is legally irrelevant. Anthony v. Astrue, 266 Fed. Appx. 451,

457 (6th Cir. 2008). Accordingly, plaintiff’s claim of error is denied.

               Next, plaintiff raises a number of arguments and claims which she refers to as

physical impairments: that she had a long history of ankle and foot pain; that she had a history of

                                                10
    Case 1:19-cv-00898-RSK ECF No. 12, PageID.2427 Filed 03/22/21 Page 11 of 14




low back pain; that her migraines constituted a severe impairment; that the ALJ failed to consider

the combined effects of her impairments; and that the ALJ’s RFC finding is not supported by

substantial evidence because she could not perform light work or even sedentary work prior to her

date last insured. Plaintiff’s Brief at PageID.2391-2394. Plaintiff did not identify these claims in

the Statement of Errors. See Notice (ECF No. 7) (“Failure to identify an issue in the Statement of

Errors constitutes a waiver of that issue.”).

                  Even if these issues were not waived, the claims would be denied. The ALJ

performed a comprehensive review and evaluation of plaintiff’s alleged disabling impairments.

The ALJ: considered plaintiff’s ankle and foot problems (PageID.42-43); considered plaintiff’s

complaints of chronic low back pain and associated problems with walking, standing, or lifting

(PageID.44); considered the effects of plaintiff’s migraine headaches (PageID.44); considered

plaintiff’s alleged joint pain in the hands and feet (PageID.44-45); and concluded that the medical

evidence supported the finding that plaintiff had the RFC to perform light work (PageID.45). The

ALJ’s conclusions are supported by substantial evidence in the record. The fact that some evidence

in the record could have supported a different conclusion does not undermine the ALJ’s decision.

See Willbanks, 847 F.2d at 303.

                  C. The post-date last insured (DLI) evidence of plaintiff’s
                  mental impairments should have been considered and given
                  weight by the ALJ that evidence pertained to her ongoing
                  condition.

                  As discussed, the ALJ addressed and considered evidence of plaintiff’s mental

impairments before her alleged onset date, during the relevant time period, and after her date last

insured. Accordingly, this claim of error is denied.3



3
 The Court notes that plaintiff’s brief does not have a corresponding argument section for this statement of error. Her
arguments appear at different locations within the brief.

                                                         11
Case 1:19-cv-00898-RSK ECF No. 12, PageID.2428 Filed 03/22/21 Page 12 of 14




               D. The ALJ failed to properly assess all the evidence or evaluate
               plaintiff’s symptoms as required by SSR 16-3p and 20 C.F.R. §
               404.1529(c)(3).

               Plaintiff contends that in evaluating her symptoms, the ALJ failed to consider

factors not limited to the character and location of symptoms, change over time, medications and

daily activities. In SSR 16-3p, the agency stated that, “we are eliminating the use of the term

‘credibility’ from our sub-regulatory policy, as our regulations do not use this term.” SSR 16-3p,

2017 WL 5180304 at *2 (Oct. 25, 2017). The agency explained that, “our adjudicators will focus

on whether the evidence establishes a medically determinable impairment that could reasonably

be expected to produce the individual’s symptoms and given the adjudicator’s evaluation of the

individual’s symptoms, whether the intensity and persistence of the symptoms limit the

individual’s ability to perform work-related activities[.]” Id. at *10.

               It is well established that evaluation of a claimant’s subjective complaints remains

peculiarly within the province of the ALJ. See Gooch v. Secretary of Health & Human Services,

833 F.2d 589, 592 (6th Cir. 1987). In Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001), the Sixth

Circuit stated that courts must give deference to the ALJ as the finder of fact, and that the court

“may not disturb” an ALJ’s credibility determination “absent [a] compelling reason.” While the

term “credibility” is no longer used, this Court must still give deference to the ALJ’s evaluation of

the symptoms under the regulations. “[A]side from this linguistic clarification, the analysis under

SSR 16-3p otherwise is identical to that performed under SSR 96-7p.” Scobey v. Commissioner

of Social Security, No. 1:17-cv-987, 2018 WL 4658816 at *11 (W.D. Mich. Sept. 28, 2018)

(internal quotation marks and brackets omitted).




                                                  12
Case 1:19-cv-00898-RSK ECF No. 12, PageID.2429 Filed 03/22/21 Page 13 of 14




               Plaintiff contends that the ALJ’s decision is “essentially void of any meaningful

discussion of [p]laintiff’s symptoms and the factors required by 20 C.F.R. § 404.1529(c)(3).

Plaintiff’s Brief at Page ID.2395. The regulation provides in pertinent part that:

       Factors relevant to your symptoms, such as pain, which we will consider include:

       (i) Your daily activities; (ii) The location, duration, frequency, and intensity of your
       pain or other symptoms; (iii) Precipitating and aggravating factors; (iv) The type,
       dosage, effectiveness, and side effects of any medication you take or have taken to
       alleviate your pain or other symptoms; (v) Treatment, other than medication, you
       receive or have received for relief of your pain or other symptoms; (vi) Any
       measures you use or have used to relieve your pain or other symptoms (e.g., lying
       flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board,
       etc.); and (vii) Other factors concerning your functional limitations and restrictions
       due to pain or other symptoms.

20 C.F.R. § 404.1529(c).

               Plaintiff raises two points: her migraine headaches and foot pain. With respect to

the migraine headaches, plaintiff contends that the ALJ’s reasoning is “unclear at best.” Plaintiff’s

Brief at PageID.2395. Plaintiff does not explain how that ALJ failed to consider the factors listed

in § 404.1529(c).

               With respect to the foot pain, plaintiff points out that she had bilateral foot pain that

was aggravated by walking and weather after she tried to work a part-time job, followed by a string

of citations to the record. Id. Plaintiff contends that the ALJ’s assessment did not address the

ineffectiveness of medications for that pain, recurrent treatment, and multiple rounds of physical

therapy. Id. The ALJ addressed plaintiff’s relevant medical history with respect to her ankle

problems, foot problems, low back pain, leg pain, joint pain in the feet, and problems walking at

length. PageID.42-46. The ALJ properly evaluated plaintiff’s conditions as required by the

regulations. Accordingly, plaintiff’s claim of error is denied.




                                                  13
Case 1:19-cv-00898-RSK ECF No. 12, PageID.2430 Filed 03/22/21 Page 14 of 14




               IV.     CONCLUSION

               Accordingly, the Commissioner’s decision will be AFFIRMED. A judgment

consistent with this opinion will be issued forthwith.



Dated: March 22, 2021                                    /s/ Ray Kent
                                                         RAY KENT
                                                         United States Magistrate Judge




                                                14
